Hon. J. W. Crumley             Opinion No. M-841
Assistant County Attorney
Wood County Courthouse         Re:   May any of the following
Quitman, Texas   75783               expenses be paid out of
                                     the Interest and Sinking
                                     Fund maintained to retire
                                     Wood County Flood Control
                                     Bonds:   (1) Lake keepers
                                     salaries: (2) Upkeep and
                                     insurance on lake keepers
                                     homes on county lake prop-
                                     erty; (3) Electricity for
                                     county lakes; (4) Patrol
                                     boats and motors; and, (5)
                                     Cost and repair of trucks
                                     involved in the mainte-
Dear Mr. Crumley:                    nance of the lakes.

     You have written our office and asked the following
question:

           "Would it be legal to pay out of the Inter-
           est and Sinking Fund for the Wood County
           Flood Control Bonds the following expenses:

           1.    Lake keepers salaries;

           2.    Upkeep and insurance on lake keepers
                 homes on county lake property;

           3.    Electricity   for county lakes;

           4.    Patrol boats and motors; and,

           5.    Cost and repair of trucks involved in
                 the maintenance of the lakes?"

     Article    839, V.C.S., states:

           "NO city or county treasurer shall honor
           any draft upon the interest and sinking
           fund provided for any of the bonds of
           such city or county, nor pay out nor di-
           vert any of the same, except for the pur-
           pose of paying the interest on such bonds



                                 -4079-
                                                   .




Hon. J. W. Crumley, page 2        (M-841)


           or for redeeming the same, or for invest-
           ment in such securities as may be pro-
           vided by law."

     The language of the statute is quite specific in its
prohibition that the money in interest and sinking funds
provided for bonds may be used only for the purpose of
paying interest on the bonds or for redeeming the same, or
for investment in such.securities as may be provided by
law, and for no other purpose.

     In addition, Attorney General's Opinion WW-1084   (1961),
a copy of which is enclosed, states:

          "The moneys in the interest and sinking
          funds may not be used for additional pro-
          jects since such moneys may be used only
          for the purpose of paying the interest
          on such bonds, or redeeming the same,
          or for investment in securities as may
          be provided by law..."

     Therefore, the answer to your question is no.

                        SUMMARY
                        -------
          Interest and Sinking Funds provided for
          bonds of any city or county may be used
          only for the purpose of paying the inter-
          est on such bonds or for redeeming the
          same, or for investments in such securi-
          ties as may be provided by law, and for
          no other purpose.

                              Yours very truly,

                              CRAWFORD C. MARTIN
                              Attorney General of Texas
                                      /

                              by:Tb        &&.&        -
                                 NOLA WHITE
                                 First Assistant




                             -4080-
.    ”     .    .




    Hon. J. W. Crumley, page 3       (M-841)



    Prepared by A. J. Gallerano
    Assistant Attorney General

    APPROVED:
    OPINION COMMITTEE

    Kerns Taylor, Chairman
    W. E. Allen, Co-Chairman

    Bob. Lattimore
    Hal Sharpley
    Jack Goodman
    John Reeves

    MEADE F. GRIFFIN
    Staff Legal Assistant

    ALFRED WALKER
    Executive Assistant




                                  -4081-